HAMILTON, J.
I. Section 8705 GC. as amended, 109 Ohio Laws, 231, does not limit borrowing of money by corporation to rate of interest named in *28issue of notes or bonds given for money borrowed, there being nothing in statute preventing discounting of issue.
2. Under 8705 GC., as amended, 109 Ohio Laws, 231, corporation may borrow money in any sum not exceeding amount of its capital .stock, and limitation on interest charge in 8303 GC. does not apply to such borrowing maturing and payable one year or more after date thereof.
3. 8705 GC., as amended, 109 Ohio Laws, 231, providing that corporation shall not interpose defense of usury to corporate borrowing in sum not exceeding capital stock, and not to issue of notes for money borrowed and rate of interest provided therein.
4. 8705 GC., as amended O. L. 231, prohibiting corporation from making defense of usury to money borrowed, being remedial applied to money borrowed prior to time statute was in foice.
5. Legislature has complete control over remedies which shall be afforded to parties in courts of states.
6. Usury laws pertain to remedy, and, like For reference to full opinion, see Omnibus voked as defense,
(Buchwalter, PJ., and Cushing, J., concur.)
statute of limitation, may or may not be in-Index, last page, this issue.